HAWKINS, Judge.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment being assessed at two years’ confinement in the penitentiary.
The record is before this court without statement of facts or bills of exception.
The proceedings appear to be regular, except that we note in passing sentence upon appellant the court directed that he be confined in the penitentiary for two years. The sentence is reformed in order to give appellant the benefit of the Indeterminate Sentence Law, and his. imprisonment is directed to be for not less than one nor more than two-years. Article 775, C. C. P., as amended by Acts 1931, c. 207, § 1 (Vernon’s Ann. C. C. P.. art. 775).
As thus reformed, the judgment is affirmed.